Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/646,876 filed on November 02, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine, Reg. No. 38,392, Tel: 248-358-4400 on 11/24/2021 and subsequent call 11/29/2021.
Please amend the claim 13 as follows:
13. (Currently Amended) A method for manufacturing a display substrate comprising a plurality of sub-pixels, each of which comprises an anode, a cathode, and and the second portion does not emit light when the display substrate is performing display;
the method for manufacturing the display substrate comprising:
forming an insulating layer between the anode and the organic light-emitting layer in the second portion; and/or
forming an insulating layer between the cathode and the organic light-emitting layer in the second portion.

Reasons for Indicating Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display substrate, comprising:
....
and the second portion does not emit light when the display substrate is performing display....; in combination with the rest of claim limitations as claimed and defined by the applicant.


Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious a display device, comprising:
....
and the second portion does not emit light when the display substrate is performing display....; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 13: the prior art of record alone or in combination neither teaches nor makes obvious a method for manufacturing a display substrate, comprising:
....
and the second portion does not emit light when the display substrate is performing display; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a display substrate/method for manufacturing display substrate in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 11 and 13 are allowable. Since the independent claims 1, 11 and 13 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-10 of the independent claim 1, the dependent claim 12 of the independent claim 11 and the dependent claims 14-20 of the independent claim 13 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 11 and 13 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 11 and 13 are deemed patentable over the prior art.

9. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The foreign prior art, Chen Xian (CN108039358 A) discloses a similar structure shown in Figs. 2-3, and taught the limitations of the independent claims 1, 11, 13, except the quoted limitation as mentioned in the section 7 above of each independent claims, because it is not explicitly stated “.... the second portion does not emit light when the display substrate is performing display” of the one or more second sub-pixels that was formed at the boundary of the display substrate.

The prior art reference, Wu et al. (US 2016/0120005 A1) discloses a similar structure shown in Fig. 4, and taught the limitations of the independent claims 1, 11, 13, except the quoted limitation as mentioned in the section 7 above of each independent claims, because it is not explicitly stated “....the second portion does not emit light when the display substrate is performing display” of the one or more second sub-pixels that was formed at the boundary of the display substrate.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819